[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT            FILED
                        ________________________ U.S. COURT OF APPEALS
                                                           ELEVENTH CIRCUIT
                              No. 07-12374                  FEBRUARY 4, 2010
                        ________________________               JOHN LEY
                                                             ACTING CLERK
                  D. C. Docket No. 06-00212-CR-J-33-MCR

UNITED STATES OF AMERICA,


                                                                Plaintiff-Appellee,

                                    versus

THOMAS D. KING,
a.k.a. Tom King,

                                                          Defendant-Appellant.


                        ________________________

                 Appeal from the United States District Court
                     for the Middle District of Florida
                      _________________________

                              (February 4, 2010)


Before BARKETT, PRYOR and FAY, Circuit Judges.

PER CURIAM:

     Thomas King appeals his convictions of mail fraud, 18 U.S.C. § 1341, wire
fraud, id. § 1343, and money laundering, id. § 1956(a)(1)(A)(i). At trial, the

United States proved that King, while the owner and operator of Miralink, a

Florida professional employer organization, defrauded clients into paying

premiums for workers’ compensation insurance from Regency Insurance of the

West Indies, Limited, which was not licensed to provide insurance in Florida. The

United States proved that from February to June 2002 clients paid Miralink

approximately $5,600,000 in insurance premiums. The jury convicted King on ten

counts of mail fraud, ten counts of wire fraud, and three counts of money

laundering. The district court sentenced King to concurrent terms of 60 months of

imprisonment for the mail and wire fraud convictions and 168 months of

imprisonment for the money laundering convictions.

      King challenges his convictions and sentence on several grounds. With

regard to his convictions of money laundering, King argues that the district court

should have dismissed the indictment because the factual allegations supporting

the money laundering counts are identical to the factual allegations supporting the

wire fraud counts and that the Double Jeopardy Clause prohibits prosecution and

punishment for both wire fraud and money laundering arising from the same facts.

King also argues for the first time on appeal that the government failed to allege or

prove that King laundered the profits, and not the proceeds, of his fraud. See



                                          2
United States v. Santos, 553 U.S. - - , 128 S. Ct. 2020 (2008); United States v.

Demarest, 570 F.3d 1232, 1242 (11th Cir. 2009). With regard to his fraud

convictions, King argues that the United States must have proved that his scheme

was reasonably calculated to deceive persons of ordinary prudence and

comprehension. See United States v. Svete, 556 F.3d 1157 (11th Cir. 2009) (en

banc). With regard to all of his convictions, King argues that the district court

erred when it denied his motion for a judgment of acquittal based upon his defense

of reliance on counsel. Finally, with regard to his sentence, King argues that the

district court incorrectly determined the loss attributable to his fraud and so

miscalculated the applicable guidelines range under section 2B1.1(b)(1) of the

United States Sentencing Guidelines.

      We have carefully reviewed the record and considered the parties’ written

and oral arguments, and we find no reversible error. King’s convictions and

sentence are AFFIRMED.




                                           3